 1   RAMIRO MORALES [Bar No.: 7101]
     Email: rmorales@mfrlegal.com
 2   MORALES, FIERRO & REEVES
     600 South Tonopah Drive, Suite 300
 3   Las Vegas, Nevada 89106
     Telephone:    (702) 699-7822
 4   Facsimile:    (702) 699-9455

 5   Attorneys for Plaintiff
     NAVIGATORS INSURANCE COMPANY
 6
     MICHAEL J. NUÑEZ [Bar No.: 10703]
 7   Email: mnunez@murchisonlaw.com
     TYLER N. URE, [Bar No.: 11730]
 8   Email: ture@murchisonlaw.com
     MURCHISON & CUMMING, LLP
 9   350 South Rampart Boulevard, Suite 320
     Las Vegas, Nevada 89145
10   Telephone: (702) 360-3956
     Facsimile: (702) 360-3957
11
     Attorneys for Defendant,
12   SPARTA INSURANCE COMPANY

13
                                    UNITED STATES DISTRICT COURT
14
                                           DISTRICT OF NEVADA
15

16   NAVIGATORS INSURANCE COMPANY, )                        CASE NO.: 2:17-cv-02999-RFB-DJA
                                   )
17              Plaintiff,         )                        JOINT STIPULATION TO NOTIFY
                                   )                        COURT OF SETTLEMENT OF CASE
18        v.                       )
                                   )
19                                 )
     SPARTA INSURANCE COMPANY,
                                   )
20                                 )
                Defendant.
                                   )
21                                 )
22

23          Navigators Insurance Company (“Navigators”) and Sparta Insurance Company (“Sparta”),
24   through their counsel, hereby advise the Court that the parties have reached a settlement in this
25   action. Pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1), the parties will be filing a
26   ///
27   ///
28   ///
                                                        1
     JOINT STIPULATION REGARDING SETTLEMENT
                                                                 CASE NO.: 2:17-cv-02999 RFB-DJA
 1   Stipulation of Dismissal as to all claims between them by March 9, 2020.
 2
     MORALES FIERRO & REEVES                              MURCHISON & CUMMING, LLP
 3

 4
     By: /s/Ramiro Morales                                By: /s/Tyler N. Ure         ___________
 5          Ramiro Morales (Nev. Bar #7101)                      Michael J. Nunez (Nev. Bar #10703)
            600 So. Tonopah Drive, Suite 300                     Tyler N. Ure (Nev. Bar #11730)
 6          Las Vegas, NV 89105                                  350 S. Rampart Blvd., Suite 320
                                                                 Las Vegas, NV 89145
 7   Attorneys for Plaintiff
     NAVIGATORS INSURANCE CO.                                   Attorneys for Defendant SPARTA
 8
                                                                INSURANCE CO.
 9

10                                                 IT IS SO ORDERED:
11

12

13                                                 ________________________________
                                                   RICHARD F. BOULWARE, II
14
                                                   UNITED STATES DISTRICT JUDGE
15
                                                   DATED this 27th day of December, 2019.
16

17

18

19

20

21

22

23

24

25

26
27

28
                                                      2
     JOINT STIPULATION REGARDING SETTLEMENT
                                                               CASE NO.: 2:17-cv-02999 RFB-DJA
